United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        February 20, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-30314


OLIN CORP
                 Plaintiff - Counter Defendant - Appellee

     v.

CADDO BOSSIER PARISHES PORT COMMISSION

                 Defendant - Counter Claimant - Appellant

                         --------------------
             Appeal from the United States District Court
          for the Western District of Louisiana, Shreveport
                          USDC No. 01-CV-2270
                         --------------------

Before KING, Chief Judge, and BENAVIDES and CLEMENT, Circuit
Judges.

PER CURIAM:*

     The district court granted summary judgment to Olin

Corporation (“Olin”), holding that the Caddo-Bossier Parishes

Port Commission (the “Port”) was obligated to defend, indemnify

and hold Olin harmless from the claims and demands of the

Louisiana Department of Environmental Quality (“LDEQ”) for the

investigation and remediation of property purchased by the Port

from Olin and for reimbursement for oversight costs to the LDEQ

incurred in connection with the property.   We agree with the

district court that the plain language of the indemnity agreement

included in the Sale Contract and Warranty Deed entered into

between Olin and the Port covering the sale of the property from

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Olin to the Port compels this result.   The investigation and

remediation costs at issue here fall squarely within the

contractual provision obligating the Port to “indemnify and

defend [Olin] . . . and hold [Olin] harmless from any and all

claims with respect to any actual and/or alleged . . . damage to

any property arising out of or related to, [or] in connection

with the Property including the landfill, and from contaminants

emanating from the landfill.”   Although the LDEQ’s claims are

technically for reimbursement, investigation, and remediation,

the claims arose because of damage to the property.    The broad

language “with respect to” encompasses claims that are premised

on property damages, such as the claims at issue in this case.1

See Olin Corp. v. Yeargin Inc., 146 F.3d 398, 408-09 (6th Cir.

1998)(holding that, under Tennessee law, an indemnification

agreement covering “all loss, damage, liability, claims, demands,

costs, or suits” for “property damage” and “personal injury”

included claims under CERCLA and other environmental statutes

resulting from the release of hazardous substances).

     The judgment of the district court is AFFIRMED.




     1
          Our conclusion in this respect is bolstered (although
it need not be) by the pains Olin took to be sure that the Port
understood the various hazardous chemicals that Olin had placed
in the landfill, by the “As Is” nature of the sale, and by the
fact that CERCLA predated the sale transaction by three years,
all of which suggest that the parties specifically contemplated
possible environmental liability.

                                 2